DETAILED ACTION
The instant application having Application No. 16/346656 filed on 05/01/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mark R. Kresloff (Registration # 42766) on 04/14/2021.

In the claims
19.	(Currently Amended)  A method for a first user equipment (UE) operating in a wireless communication system, the method comprising:
receiving, by the first UE, from a network, sidelink resource information on a set of transmission resources for sidelink data; 
receiving, by the first UE, from the network, uplink resource information to report Hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information; 
repeatedly transmitting, by the first UE, to a second UE, the sidelink data using the set of transmission resources; and
transmitting, by the first UE, to the network, the HARQ-ACK information generated based on a plurality of feedback received from the second UE,

wherein the HARQ-ACK information is transmitted at a transmission time that is after a last time resource in the set of transmission resources.

24.	(Currently Amended)  The first UE of claim 23,
wherein the set of transmission resources includes an initial transmission resource and a retransmission resource for the sidelink data, and
wherein based on at least one of the plurality of feedback indicating ACK for the sidelink data, the remaining retransmission resource for the sidelink data is not used.

25.	(Currently Amended)  The first UE of claim 23, wherein the plurality of feedback are information regarding reception of the sidelink data.

Allowable Subject Matter
Claims 19-21 and 23-25 are allowed (renumbered as claims 1-6). Claims 1-18, 22 and 26 were cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 19 and 23 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 19 and 23. Claims 20-21 and 24-25 are also allowed since they depend on claims 19 and 23 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463